Dissenting opinion by
JUDGE HOBSON.
Parker v. Com. (Ky.) 51 S. W., 573, and Pennington v. Com. (Ky.) 51 S. W., 818, were not intended to conflict with«the well-settled rule in this State, or the general current of authority elsewhere. The court, after showing that the evidence was not competent as cross-examination, went on to show that it was also incompetent, under the statute, for the purpose of impeachment; it having been previously held that such evidence might be obtained from *112the witness himself, as well as other witnesses. This is all there is in the quotations made from those opinions. Neither was marked for publication, or understood by the court to state anything new. In every opinion of this court decided before this case, the authority of the cases now overruled was tacitly, if not expressly, recognized, and nowhere more clearly than in the opinion by Judge DuRelle in Warren v. Com. 99 Ky., 370, 35 S. W., 1028, and Leslie v. Com., 42 S. W., 1095. If six accomplices of the defendant have testified for the Commonwealth on the trial of this, ease or six informers or spies, and the .court had limited their cross-examination by the rules now announced by this court, the • defendant, in my judgment, would have much more substantial ground of complaint than anything that now appears,in this record.